  
 
   

Case 1:20-cv-04659-GBD Document 51 gain Page 1 of 1 4

    

 

LONDON FIscH BR LP oo _}
59 MaipeN Lait DATE FILED: __

New York. New Yori t

ccd

= ARS TG /{

 

 

IRVINE OFFICE Los Ance.es Orrice
2505 McCase Way, Suite 100 (212)}97 282-1000 800 Wi.snirRe BouLevarn, Suite 1550
levine. CALIFORNIA 92614 Facsimite: (212197 2-1030 Los ANGELES, CacirorNnia 9OOI?7

www LONDONFISCHER.COM

March 30, 2021

VIA ECF SOORT "9

Hon. George B. Daniels
United States District Court

Southern District of New York U.S. Courthouse . 6 Le
500 Pearl Street, Room 1310 Md, Done

The initial pretrial conference is cancelled.

 

New York, New York 1000 MAR 3 1 vA\YA\) “ay — a

ie

a aoe

Re: — Federal Insurance Company v. Pixarbio Corporation, et al.
Docket Number: 1:20-cv-04659-GBD
LF File No.: 430.0567240

Dear Judge Daniels:

Our firm represents plaintiff Federal Insurance Company (“Federal”) in the above-referenced matter. We
write on behalf of all parties regarding the initial pretrial conference currently scheduled for April 1, 2021.

This is an interpleader action in which Federal seeks, among other things, to deposit the remaining
proceeds of its insurance policy with the Court due to competing claims by the interpleader defendants.
On February 11, 2021, the Court entered a Case Management Plan and Scheduling Order [Dkt. 48].
There are no discovery disputes for the Court’s attention at this time.

Based on the foregoing, we respectfully request that the Court cancel the initial pretrial conference
scheduled for April 1, 2021.

The Court is also advised that the appeal pending before the Supreme Court of the State of New York,
Appellate Division, First Department in a related action previously commenced by interpleader defendant
Mintz Fraade against Federal is calendared for April 7, 2021.

We thank the Court for its time and attention to this matter.

Respectfully submitted,

LONDON FISCHER LLP

Maria Jorg

elina Paslie’

{N1864690.2 }

 
